UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6070



SHERMAN ROSS,

                                             Plaintiff - Appellant,

          versus


RON ANGELONE, Director; VIRGINIA DEPARTMENT OF
CORRECTIONS; COMMONWEALTH OF VIRGINIA; UNITED
STATES OF AMERICA,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. J. Calvitt Clarke, Jr., Senior
District Judge. (CA-96-964-2)


Submitted:   August 14, 1997              Decided:   August 21, 1997


Before NIEMEYER, Circuit Judge, and BUTZNER and PHILLIPS, Senior
Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sherman Ross, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Appellant appeals the dismissal without prejudice of his 42

U.S.C. § 1983 (1994) complaint. Appellant's complaint was dismissed

without prejudice to his right to resubmit the case with the court

ordered questionnaire. This court may exercise jurisdiction only
over       final   orders,   and   certain   interlocutory   and   collateral

orders.1 Because Appellant may be able to save this action by
filing the court ordered questionnaire, the dismissal order which

Appellant seeks to appeal is not an appealable final order.2
Accordingly we dismiss the appeal.

       We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                   DISMISSED




       1
      See 28 U.S.C. § 1292 (1994); FED. R. CIV. P. 54(b); Cohen v.
Beneficial Indus. Loan Corp. , 337 U.S. 541 (1949).
       2
      See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10
F.3d 1064 (4th Cir. 1993).
                                        2